Name: Commission Implementing Regulation (EU) 2016/1430 of 26 August 2016 amending for the 251st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  international trade;  civil law
 Date Published: nan

 27.8.2016 EN Official Journal of the European Union L 232/6 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1430 of 26 August 2016 amending for the 251st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 August 2016, the Sanctions Committee of the United Nations Security Council decided to amend one entry in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the entry Dawood Ibrahim Kaskar (alias (a) Dawood Ebrahim, (b) Sheikh Dawood Hassan, (c) Abdul Hamid Abdul Aziz, (d) Anis Ibrahim, (e) Aziz Dilip, (f) Daud Hasan Shaikh Ibrahim Kaskar, (g) Daud Ibrahim Memon Kaskar, (h) Dawood Hasan Ibrahim Kaskar, (i) Dawood Ibrahim Memon, (j) Dawood Sabri, (k) Kaskar Dawood Hasan, (l) Shaikh Mohd Ismail Abdul Rehman, (m) Dowood Hassan Shaikh Ibrahim, (n) Ibrahim Shaikh Mohd Anis, (o) Shaikh Ismail Abdul, (p) Hizrat). Title: (a) Sheikh, (b) Shaikh. Address: (a) White House, Near Saudi Mosque, Clifton, Karachi, Pakistan, (b) House Nu 37  30th Street  defence, Housing Authority, Karachi Pakistan. Date of birth: 26.12.1955. Place of birth: (a) Bombay, (b) Ratnagiri, India. Nationality: Indian. Passport No: (a) A-333602 (Indian passport issued on 4.6.1985 in Bombay, India), (b) M110522 (Indian passport issued on 13.11.1978 in Bombay, India), (c) R841697 (Indian passport issued on 26.11.1981 in Bombay), (d) F823692 (JEDDAH) (Indian passport issued by CGI in Jeddah, on 2.9.1989), (e) A501801 (BOMBAY) (Indian passport issued on 26.7.1985), (f) K560098 (BOMBAY) (Indian passport issued on 30.7.1975), (g) V57865 (BOMBAY) (issued on 3.10.1983), (h) P537849 (BOMBAY) (issued on 30.7.1979), (i) A717288 (MISUSE) (issued on 18.8.1985 in Dubai, (j) G866537 (MISUSE) (Pakistani passport issued on 12.8.1991 in Rawalpindi), (k) C-267185 (issued in Karachi in July 1996), (l) H-123259 (issued in Rawalpindi in July 2001), (m) G-869537 (issued in Rawalpindi), (n) KC-285901. Other information: Passport No A-333602 has been revoked by the Government of India. Date of designation referred to in Article 2a (4) (b): 3.11.2003. under the heading Natural persons is replaced by the following: Dawood Ibrahim Kaskar (alias (a) Dawood Ebrahim, (b) Sheikh Dawood Hassan, (c) Abdul Hamid Abdul Aziz, (d) Anis Ibrahim, (e) Aziz Dilip, (f) Daud Hasan Shaikh Ibrahim Kaskar, (g) Daud Ibrahim Memon Kaskar, (h) Dawood Hasan Ibrahim Kaskar, (i) Dawood Ibrahim Memon, (j) Dawood Sabri, (k) Kaskar Dawood Hasan, (l) Shaikh Mohd Ismail Abdul Rehman, (m) Dowood Hassan Shaikh Ibrahim, (n) Ibrahim Shaikh Mohd Anis, (o) Shaikh Ismail Abdul, (p) Hizrat, (q) Dawood Bhai, (r) Sheikh Farooqi, (s) Bada Seth, (t) Bada Bhai, (u) Iqbal Bhai, (v) Mucchad, (w) Haji Sahab). Title: Sheikh. Address: (a) White House, Near Saudi Mosque, Clifton, Karachi, Pakistan, (b) House Nu 37  30th Street  defence, Housing Authority, Karachi Pakistan, (c) Palatial bungalow in the hilly area of Noorabad in Karachi. Date of birth: 26.12.1955. Place of birth: Kher, Ratnagiri, Maharashtra, India. Nationality: Indian. Passport No: (a) A-333602 (Indian passport issued on 4.6.1985 in Bombay, India), (b) M110522 (Indian passport issued on 13.11.1978 in Bombay, India), (c) R841697 (Indian passport issued on 26.11.1981 in Bombay), (d) F823692 (JEDDAH) (Indian passport issued by CGI in Jeddah, on 2.9.1989), (e) A501801 (BOMBAY) (Indian passport issued on 26.7.1985), (f) K560098 (BOMBAY) (Indian passport issued on 30.7.1975), (g) V57865 (BOMBAY) (issued on 3.10.1983), (h) P537849 (BOMBAY) (issued on 30.7.1979), (i) A717288 (MISUSE) (issued on 18.8.1985 in Dubai, (j) G866537 (MISUSE) (Pakistani passport issued on 12.8.1991 in Rawalpindi), (k) C-267185 (issued in Karachi in July 1996), (l) H-123259 (issued in Rawalpindi in July 2001), (m) G-869537 (issued in Rawalpindi), (n) KC-285901. Other information: (a) Passport No A-333602 has been revoked by the Government of India, (b) Father's name is Sheikh Ibrahim Ali Kaskar, mother's name is Amina Bi, wife's name is Mehjabeen Shaikh. Date of designation referred to in Article 7d(2)(i): 3.11.2003.